Exhibit 10.1


EXECUTION VERSION


TRANSITION SERVICES AGREEMENT
This Transition Services Agreement (this “Agreement”) is made and entered into
this 26th day of August, 2019, by and among Kaman Corporation, a Connecticut
corporation (“Seller”), LJ KIT Blocker, Inc., a Delaware corporation (“Purchaser
1”), LJ KAI Blocker, Inc., a Delaware corporation (“Purchaser 2”), and LJ KFP
Blocker, Inc., a Delaware corporation (collectively with Purchaser 1 and
Purchaser 2, “Purchasers,” and each individually, a “Purchaser”) and Kaman
Industrial Technologies Corporation, a Connecticut corporation (the “Company”).
WITNESSETH:
WHEREAS, Seller and Purchasers have entered into a Share Purchase Agreement,
dated as of June 25, 2019 (the “Purchase Agreement”), pursuant to which, at the
Closing, Seller has agreed to sell and transfer the Shares of the Company to
Purchasers, and Purchasers have agreed to purchase the Shares of the Company
from Seller;
WHEREAS, Seller currently provides certain services to the Company and its
subsidiaries, including (i) Ruby Automation, LLC, a Delaware limited liability
company (as the successor company to Kaman Automation, Inc.), (ii) Kaman Fluid
Power, LLC, a Delaware limited liability company, and (iii) Ruby PR, LLC, a
Puerto Rico limited liability company (as the successor company to Industrial
Rubber & Mechanics, Inc.) (collectively, the “Subsidiaries” and each a
“Subsidiary”);
WHEREAS, in order to assist in the transition of the Business to Purchasers
after the Closing, upon the terms and subject to the conditions set forth in
this Agreement, Purchasers desire to have the Company and its Subsidiaries
receive from Seller, and Seller has agreed to provide, or cause to be provided,
certain transition services as set forth herein to the Company and its
Subsidiaries; and
WHEREAS, Purchasers and the Company acknowledge that Seller is not in the
business of providing the transition services set forth in this Agreement to
third parties and that such services will be provided by Seller at Purchasers’
request and solely to accommodate Purchasers and the Company and its
Subsidiaries during the transitional period after the Closing so as to maintain
the continuity of the Business and to enable the Company and its Subsidiaries to
establish stand-alone status without continued reliance upon the services of
Seller (“Transition”).
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and upon
the terms and subject to the conditions set forth in this Agreement, the Parties
hereto agree as follows:









--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS


Capitalized terms used but not defined in this Agreement will have the
respective meanings ascribed to such terms in the Purchase Agreement, except as
expressly provided herein.


ARTICLE II
SERVICES
Section 2.1Scope of Services.


(a)During the Term (as defined below) and subject to the provisions of this
Agreement, Seller shall provide to the Company and its Subsidiaries, or cause to
be provided to the Company and its Subsidiaries, (i) the services listed in
Schedule 2.1 hereto (and Annex 2.1.1 thereto) and (ii) those services, systems,
functions or responsibilities not specifically described in Schedule 2.1 (or
Annex 2.1.1 thereto), but which are inherently required for the proper
performance and delivery of the services listed in Schedule 2.1 (and Annex 2.1.1
thereto) (collectively, the “Services” and each of them, individually, a
“Service”). Notwithstanding anything to the contrary that may be set forth or
implied elsewhere in this Agreement or in the Purchase Agreement, Seller shall
not, and shall be under no obligation to, provide (y) the services set forth in
Schedule 2.2 hereto (collectively, the “Excluded Services”), and (z) any
services other than those explicitly included in the Services and the Omitted
Services (as defined below).


(b)If (i) Seller (or one of its Affiliates) provided a service (other than the
Excluded Services) to the Company in the ordinary course during the 12 month
period immediately prior to the Closing Date and such service is not set forth
in Schedule 2.1 (or Annex 2.1.1 thereto) as of the date of this Agreement (each,
an “Omitted Service”) and (ii) during the three month period after the date of
this Agreement, Purchasers reasonably determine that the Company requires such
Omitted Service in connection with the operation of the Company and none of
Purchasers, the Company nor any of its Subsidiaries are reasonably able to
provide or procure such Omitted Service on commercially reasonable terms without
materially disrupting the continuity of the Business or causing a hardship to
the Company, then Purchasers have the right to add such Omitted Service to
Schedule 2.1 (or Annex 2.1.1 thereto, as applicable) by delivering a written
notice to Seller (an “Omitted Service Notice”). As soon as reasonably
practicable following receipt of an Omitted Service Notice, Seller (or one of
its Affiliates) shall begin providing such Omitted Service to the Company, and
the parties hereto shall amend Schedule 2.1 (or Annex 2.1.1 thereto, as
applicable) to set forth such Omitted Service, the duration of such Omitted
Service (not to exceed the Term), and the terms and conditions for the provision
of such Omitted Service, as agreed upon by the parties hereto. The fees
applicable to such Omitted Service shall be determined by written agreement of
the parties hereto, with each party hereto negotiating the applicable fee in
good faith; provided that in no event shall such applicable fee be more than the
actual cost incurred by Seller in providing such Omitted Service to the Company.
Notwithstanding anything to the contrary herein, under no circumstances shall
Purchasers





--------------------------------------------------------------------------------




be required to pay for the cost of any Service or any Omitted Service twice
pursuant to this Agreement.


Section 2.2Service Standards; Level of Service. Seller shall use commercially
reasonable efforts to perform the Services with substantially the same degree
and at substantially the same level of accuracy, quality, completeness,
responsiveness and efficiency as provided during the 12 month period before the
Closing Date, if applicable (the “Service Standards”). Subject to Sections 2.1
and 2.2, appropriate modifications in the manner of delivery of a Service may be
made by Seller as necessary to ensure the security, confidentiality and data
integrity of the Services upon written notice to the Company.


Section 2.3Means of Providing Services.


(a)Subject to Sections 2.1 and 2.2, Seller shall, in its reasonable discretion,
determine the manner, means and resources used to provide the Services in
accordance with its reasonable business judgment. Subject to Sections 2.1 and
2.2, in providing the Services, Seller may modify or replace (i) its policies
and procedures, (ii) any Affiliates and/or third parties that provide any
Services, (iii) the location from which any Service is provided, or (iv) the
Intellectual Property rights, information technology assets, systems, products
and services used to provide the Services.


(b)Subject to Sections 2.1 and 2.2, Seller will not be obligated to (i) maintain
the employment of any specific employee or number of employees, (ii) hire any
employees in addition to the employees who are currently employed by Seller for
the provision of Services for the benefit of the Business, or (iii) acquire,
lease or license additional systems, equipment or software in order to provide
the Services. Certain of the personnel dedicated to the provision of the
Services are set forth in Schedule 2.3(b) hereto (the “TSA Employees”). At the
end of the Term, Purchasers shall cause the Company to offer employment to the
TSA Employees on terms consistent with the provisions of Section 8.01 of the
Purchase Agreement. If the Company fails to extend such an offer of employment
to any TSA Employee, or if such an offer triggers severance for any TSA
Employee, Purchasers shall promptly reimburse Seller for fifty percent (50%) of
any severance actually paid by Seller to such TSA Employee within 180 days after
the termination of the Services under this Agreement that such TSA Employee
renders and receipt by Purchasers of documentation establishing the payment of
such severance to such TSA Employee. For the avoidance of doubt, during the
Term, TSA Employees shall be under the direction, control and supervision of
Seller (and not Purchasers) and Seller shall have the sole right to exercise all
authority with respect to, and shall be solely responsible for, the employment,
assignment and compensation of such employees (including any withholding,
employment or other tax obligations).


(c)Purchasers acknowledge and agree that the Services provided by a third party
on Seller’s behalf, and the assets licensed from a third party and used in
connection with providing the Services, remain subject to the terms and
conditions of any applicable contracts with such third parties, and the Company
(and its Subsidiaries) shall continue to adhere to such terms and conditions.
Seller shall use commercially reasonable efforts to obtain any necessary consent
from such third parties in order to provide such Services,





--------------------------------------------------------------------------------




and to the extent that any additional consent fees are requested by such third
parties for such consents, Seller and Purchasers shall evenly divide such
additional consent fees (unless such additional consent fees relate to an
assignment of this Agreement by Purchasers, or a Change of Control of the
Company, as described in Section 9.14, in which event Purchasers shall be solely
responsible for any such additional consent fees); provided, that Purchasers
consent to the fees to be paid; provided, further, that if Purchasers do not
consent to paying a particular fee, then Seller will be relieved of its
obligation to provide the Services with respect to that particular software or
service.


(d)In the event that any such consent referred to in clause (c) above is not
obtained despite Seller using commercially reasonable efforts to obtain the
consent, the parties hereto shall discuss in good faith, as applicable,
alternative arrangements or modifications to the Services in order to meet a
mutually agreed alternative standard, including Seller using commercially
reasonable efforts to obtain alternative providers or provide temporary
workarounds. Seller shall obtain Purchasers’ consent prior to agreeing to any
consent fees to be paid to a third party and shall afford Purchasers the
opportunity to procure alternative arrangements.


(e)Subject to Sections 2.1 and 2.2, Seller reserves the right, upon giving prior
written notice to Purchasers, to subcontract with third parties to provide all
or part of any Service or the Services; provided, that Seller is responsible for
any incremental costs in excess of the Fees in connection with such third party
providing such Service. In the event of any subcontracting, Seller shall remain
responsible for ensuring the provision of the Services in accordance with this
Agreement.


Section 2.4Certain Limitations. Subject to Sections 2.1 and 2.2, the Services
will be subject to the following limitations (the “Limitations”) unless
otherwise agreed by the parties hereto:


(a)Seller will only be required to provide the Services to or for the benefit of
the Business as conducted (or contemplated to be conducted during the Term in
the Projection Materials) prior to the Closing Date. In particular, without
limiting the generality of the foregoing, Seller will not be obligated to
provide Services in a volume or quantity which exceeds the historical volumes or
quantities of the services provided (or contemplated to be provided during the
Term in the Projection Materials), by Seller to the Company and its Subsidiaries
for the benefit of the Business other than to account for reasonable business
growth (which growth will not obligate Seller to provide any additional
functionality through the Services, to the extent not otherwise contemplated
during the Term by the Projection Materials). For purposes of this Agreement,
the term “Projection Materials” means the Additional Financial Data, the Project
Ruby Confidential Evaluation Materials, dated March 2019, prepared by Robert W.
Baird & Co. Incorporated and J.P. Morgan Securities LLC and the Project Ruby
Management Presentation, dated April 2019.


(b)Seller will only be required to allocate the means and resources to provide
Services necessary for the continued operation of the Business as was conducted
(or contemplated to be conducted during the Term in the Projection Materials)
prior to the





--------------------------------------------------------------------------------




Closing Date, so that the Service Standards are conducted in a manner consistent
with the operation of the Business prior to the Closing, and the manner in which
the Business is contemplated to be conducted during the Term pursuant to the
Projection Materials.


(c)Seller, as a legal entity, will not be obligated to devote its sole attention
to the provision of the Services; provided that, for the avoidance of doubt, the
TSA Employees will devote their sole attention to the provision of the Services.


(d)Seller will not be obligated to provide any Services to any entity other than
the Company and its Subsidiaries.


(e)For the avoidance of doubt, Seller will not be required to convert Service(s)
to technology platforms other than that supported by Seller in providing the
Services, but Seller shall remain available during the Term to respond to
Purchasers’ reasonable inquiries in any efforts by Purchasers to effectuate such
conversions on its behalf.


(f)Seller will not be obligated to provide any Services to the extent prohibited
by applicable Law.


(g)Purchasers will not use the Services other than in a manner related to the
operation of the Business.


(h)As promptly as practicable during the Term, Purchasers shall use commercially
reasonable efforts to make a transition of each Service to its own internal
organization or to obtain alternate third-party sources to provide the Services.
Without limiting the foregoing, in connection with any acquisitions or
transactions contemplated in the Projection Materials or otherwise undertaken by
Purchaser or its Affiliates during the Term, Purchaser and its Affiliates will
use commercially reasonably efforts to obtain transition services arrangements
from the sellers that are parties to such acquisitions or transactions.


Section 2.5Temporary Suspension of Services. Upon notice to Purchasers, Seller
may, in its reasonable discretion, suspend the provision of the Services (or any
part thereof), from time to time, to enable it to perform routine or emergency
maintenance to those parts or components of buildings, plant, machinery,
information technology systems, or other assets of Seller required to provide
the Services; provided, that: (a) Seller shall perform such routine maintenance
outside of the normal business hours of the Company and its Subsidiaries or
during other mutually acceptable times; (b) Seller shall provide Purchasers with
reasonable prior notice of any routine maintenance and, if practicable, prior
notice of any such emergency maintenance and the anticipated duration of the
suspension; (c) Seller carries out the applicable maintenance and resumes
provision of the relevant Services efficiently and promptly; and (d) Seller
avoids any unnecessary interruption or disruption to the Business.


Section 2.6Emergencies. In the event of an emergency or other exceptional
circumstance affecting Seller’s own business or the business of its Affiliates
which require the allocation of resources normally used for the provision of the
Services, Seller shall inform





--------------------------------------------------------------------------------




Purchasers and the Company of such emergency or exceptional circumstance, and
the parties hereto shall discuss in good faith the manner in which the Services
will be provided until the emergency or exceptional circumstance is resolved.
During such discussions Seller shall use commercially reasonable efforts to
resume providing the Services in accordance with the Service Standards as soon
as reasonably practicable. In the event such emergency or exceptional
circumstance causes Seller to allocate limited resources between or among its
Affiliates and the Company, Seller shall not provide to any of its Affiliates
priority over the Company. Notwithstanding anything to the contrary contained in
this Section 2.6, in the event any emergency or exceptional circumstance shall
be a Force Majeure Event, the provisions of Section 9.1 will control with
respect to such emergency or exceptional circumstance.


Section 2.7Cooperation.


(a)Each party hereto shall perform all obligations under this Agreement in good
faith and use commercially reasonable efforts to cooperate with the other in
order to facilitate the provision and receipt of the Services.


(b)Without limiting the foregoing, and subject to Section 7.2, (i) Purchasers
and the Company (and its Subsidiaries) shall follow the workplace, security and
data privacy policies, procedures, practices and requirements (collectively, the
“Security Policies”) of Seller as applicable to the Services, and (ii) Seller
shall follow the Security Policies of the Company as applicable to the Services
to the extent that Seller was obligated to follow such Security Policies prior
to the Closing; provided in the case of (i) and (ii) above, that none of the
foregoing parties will be obligated to follow any policies, procedures and
practices to the extent in doing so it would be in violation of applicable Law;
provided, further, that the foregoing will in no way limit a party’s obligations
to obtain consents pursuant to Section 2.3(c).


(c)Purchasers and the Company shall provide (and shall cause to be provided) to
Seller and its employees, agents, consultants and contractors the following, at
no cost to Seller, as necessary in the reasonable judgment of Seller in order
for Seller to provide the Services pursuant to the terms hereof:  (i) access to
facilities, hardware, equipment, systems, Intellectual Property and related
items of the Company and its Subsidiaries; and (ii) access to, and the
cooperation of, personnel of Purchasers, the Company and its Subsidiaries
(including timely hiring and placement of those personnel necessary for
knowledge transfer and assumption of functional responsibilities in connection
with the Services).


(d)A failure of Seller, on the one hand, or Purchasers or the Company (and its
Subsidiaries), on the other hand, to act in accordance with this Section 2.7
that prevents or materially inhibits the other party(s) ability to provide a
Service or meet its obligations hereunder, including the failure to comply with
Security Policies with which it is obligated to comply hereunder, will relieve
such party(s) from such obligation until such time as the failure has ceased;
provided, that the party that is unable to provide a Service or meet its
obligations hereunder notifies the other party(s) promptly after becoming aware
of such failure by the other party(s).





--------------------------------------------------------------------------------




Section 2.8Unauthorized Access. If, at any time, Purchasers, the Company or its
Subsidiaries (or any Affiliate thereof), on the one hand, or Seller or its
Subsidiaries (or any Affiliate thereof), on the other hand, determines that (a)
any of their respective personnel has sought to circumvent, or has circumvented,
the Security Policies of the Company or the Seller, as applicable, (b) any
unauthorized personnel of Purchasers, the Company or its Subsidiaries (or any
Affiliate thereof), on the one hand, or Seller or its Subsidiaries (or any
Affiliate thereof), on the other hand, has accessed Seller’s Systems or the
Company’s Systems, as applicable, or (c) any of their respective personnel has
engaged in activities that may reasonably be expected to lead to the
unauthorized access, use, destruction, alteration or loss of data, information
or software, Seller, Purchasers or the Company, as applicable, shall promptly
terminate (or cause to be terminated) such personnel’s access to Seller’s
Systems or the Company’s Systems, as applicable, and promptly notify Seller or
the Company (as applicable) in writing. In addition, (x) Seller will have the
right to deny such personnel of Purchasers, the Company or its Subsidiaries (or
any Affiliate thereof) access to Seller’s Systems and (y) Purchasers or the
Company will have the right to deny such personnel of Seller (or any Affiliate
thereof) access to the Company’s Systems, upon written notice to Purchasers or
Seller, as applicable, in the event that Seller or Purchasers, as applicable,
reasonably believe that such personnel have engaged in any of the activities set
forth in this Section 2.8 or otherwise pose a security concern. Each party
hereto shall reasonably cooperate with the other parties in investigating any
apparent unauthorized access to or use of Seller’s Systems or the Company’s
Systems, as applicable.


Section 2.9Insurance. Each party hereto shall, throughout the term of this
Agreement, carry appropriate insurance with a reputable insurance company
covering property damage, business interruptions and general liability insurance
(including contractual liability) to protect its own business and property
interests. To the extent a party hereto insures, in whole or in part, through a
comparable plan of self-insurance, the other parties acknowledge that such
self-insurance will be acceptable for purposes of this Agreement.


Section 2.10Divestiture, Sale or Transfer of Assets. Subject to Sections 2.1 and
2.2, nothing in this Agreement will be deemed to limit Seller’s ability to
divest, sell or otherwise transfer any of its assets, including contracts and
Intellectual Property licenses.


ARTICLE III
PRICING


Section 3.1Payment for Services. As compensation for the Services, Purchasers
shall (a) pay Seller the fees described in Schedule 2.1 and (b) reimburse to
Seller an amount equal to Seller’s and its Affiliates’ out-of-pocket expenses
incurred by Seller or its Affiliates that are attributable to providing the
Services (including pro-rata shares of expenses incurred in connection with
providing the Services); provided, that any such out-of-pocket expenses in
excess of any expenses set forth in Schedule 2.1 are approved in writing by
Purchasers in advance of such expenses being incurred by Seller (which approval
will not be unreasonably withheld, conditioned or delayed) (the foregoing
clauses (a) and (b), collectively, the “Fees”). Seller shall not be responsible
for any delay or failure in providing the Services hereunder to the extent
caused by an unreasonable delay or failure by Purchasers to approve any such
out-of-pocket expenses. If Purchasers terminate any Service, the applicable fee
for that Service set forth in Schedule 2.1 will be prorated on the next invoice
for the actual time the Service was





--------------------------------------------------------------------------------




provided, and such fee will be eliminated from all future invoices. If
Purchasers exercise their option to renew a Service in accordance with
Section 4.1, the applicable fee for such Service set forth in Schedule 2.1 will
be increased for the Renewal Term by an amount equal to 10% over the applicable
fee set forth in Section 2.1.


Section 3.2Taxes. In addition to the other amounts payable under this Agreement,
for any Services for which Seller charges Fees hereunder, Purchasers shall pay,
or reimburse Seller for, the amount of any present or future Taxes levied
against, upon or in respect of the Services and/or payable by Seller on amounts
earned (if any, including the amount of any interest or penalties levied upon
any such amounts, to the extent the interest or penalties result from the
failure by Purchasers to pay Seller any amounts pursuant to this Section 3.2
when due) in connection with the provision of any Services or to the use of such
Services by Purchasers, the Company and its Subsidiaries, other than (i) Taxes
associated with Seller’s income, gross receipts (for the avoidance of doubt, not
including sales tax), property or employment and (ii) Taxes that were levied
against, upon or in respect of the Services prior to the Closing. Invoices
issued pursuant to Section 3.3 will separately state any taxes payable by
Purchasers. The parties shall be entitled to deduct and withhold Taxes required
by applicable Law to be withheld on payments made pursuant to this Agreement. To
the extent any amounts are so withheld, (i) such amounts shall be paid to the
proper Governmental Authority and (ii) the party that made such payment shall
promptly provide to the party with respect to which withholding was made
evidence of such payment to such Governmental Authority.


Section 3.3Billing and Cash Settlement. Any amounts due under this Agreement
will be billed and paid for in the following manner: (a) Seller shall invoice
Purchasers on a monthly basis for all Services delivered during the preceding
month and all Taxes payable by Purchasers to Seller in accordance with Section
3.2 related thereto in the preceding month; (b) all undisputed amounts under
each such invoice will be payable within 30 days after Purchasers’ receipt
thereof; and (c) invoices and payment of all invoices in respect of the Services
provided hereunder will be made in U.S. Dollars ($) payable by wire transfer of
immediately available funds to such account or accounts as may be designated
from time to time by Seller. If Purchasers fail to pay in full any invoice when
due, interest will accrue daily on the unpaid amount at a rate of 3% per annum.
With respect to any amounts due under this Agreement that accrue or are incurred
by Seller or its Affiliates during the Term but that are not billed by Seller in
a monthly invoice, or of which Seller does not become aware until after the
Term, Seller shall set forth such fees in an invoice or invoices submitted to
Purchasers following the end of the Term (each, a “Post-Term Invoice”), provided
such invoice is submitted to Purchasers no later than 90 days following the date
the applicable Service was rendered. Purchasers shall remit payment under any
such Post-Term Invoice to Seller within 30 days after its receipt of such
invoice.


ARTICLE IV
TERM; TERMINATION


Section 4.1Term; Renewal Option. The initial term of this Agreement will
commence on the Closing Date and will end on the one year anniversary date
thereafter (the “Initial Term”); provided, that, Purchasers will have the option
to renew the term for one or more Services up to the period of time set forth in
Schedule 2.1 (the “Renewal Term”) exercisable by written notice





--------------------------------------------------------------------------------




to Seller not less than 30 days before the expiration of the Initial Term (the
Initial Term and the Renewal Term are collectively referred to as the “Term”).
Notwithstanding the foregoing, the term period for a particular Service will end
before the Initial Term to the extent set forth in Schedule 2.1, subject to
Purchasers’ right to renew such period for the Renewal Term. The Fees charged by
Seller will then be reduced by the amount applicable to such Services that so
terminate, and if Purchasers have prepaid any such amounts, those amounts will
be credited towards future invoices or refunded at Seller’s discretion.


Section 4.2Partial Termination of the Services. Except as set forth in Schedule
2.1, to the extent that a Service, or a portion thereof, can be terminated
without requiring termination of all Services and without causing a material
disruption to the Services provided by a third party, Seller will, at a mutually
agreeable time no more than 30 days after Purchasers give written notice
thereof, cease performance of any such Service or Services. As from the day such
Service(s) ceases, the Fees will be appropriately reduced, and if Purchasers
have prepaid any such amounts, those amounts will be credited towards future
invoices or refunded at Seller’s discretion.


Section 4.3Termination of the Agreement. This Agreement or any Service hereunder
may also be terminated:


(a)By either Seller or Purchasers upon written notice to the other party if the
other party is in material breach of this Agreement or the Purchase Agreement;
provided, however, that the breaching party will have 30 days from receipt of
written notice thereof to cure such breach, at which time this Agreement or
Service, as applicable, will terminate upon written notice if the breach has not
been cured;


(b)By Purchasers upon written notice to Seller, if performance of this Agreement
or any Service has been rendered impossible or impracticable for a period of
10 days as a direct result of the occurrence of any Force Majeure Event
described in Section 9.1;


(c)By Purchasers with regard to a portion of the Services as provided under
Section 4.2; or


(d)By either Seller or Purchasers upon written notice to the other party if the
other party (i) files a petition in bankruptcy, (ii) becomes or is declared
insolvent, or becomes the subject of any proceedings (not dismissed within 60
days) related to its liquidation, insolvency or the appointment of a receiver,
(iii) makes an assignment on behalf of all or substantially all of its
creditors, or (iv) takes any corporate action for its winding up or dissolution.


Section 4.4Effect of Termination. Upon any termination of this Agreement, no
party hereto will have any further obligation to the other parties (including
with respect to the provision of any Services), except:


(a)No termination of this Agreement will prejudice any claim a party may have
under this Agreement that arises prior to the effective date of such
termination;





--------------------------------------------------------------------------------




(b)Such termination will not terminate or otherwise affect (i) any obligations
to pay monies due or which become due for Services performed prior to the date
of expiration or termination; (ii) the provisions of Articles V, VI, VII, VIII
and IX; or (iii) any other obligations under this Agreement which specifically
survive or are to be performed after the date of expiration or termination; and


(c)Purchasers shall reimburse Seller for any incremental fees charged by third
party service providers in connection with the termination of Services.


ARTICLE V
INDEMNIFICATION


Section 5.1Indemnification. Subject to the limitations set forth in this
Agreement, including in Article VI, Seller (in such capacity, the “Indemnifying
Party”) shall indemnify and hold harmless Purchasers and the Company and their
respective Affiliates (and their respective successors, officers, directors,
shareholders, employees, agents, representatives and members) (each, an
“Indemnified Party”) from and against all Covered Losses arising out of or
relating to (a) any third party claim relating to a breach by Seller of this
Agreement or (b) a material breach by Seller of this Agreement, including a
complete abandonment of a Service under this Agreement by Seller, except in each
of the foregoing cases to the extent such Covered Losses result from the gross
negligence or willful misconduct of a Purchaser or Purchaser-related Indemnified
Party or other breach hereunder. Subject to the limitations set forth in this
Agreement, including in Article VI, Purchasers (in such capacity, also the
“Indemnifying Party”) shall indemnify and hold harmless Seller and its
Affiliates (and their respective successors, officers, directors, shareholders,
employees, agents, representatives and members) (each, also an “Indemnified
Party”) from and against all Covered Losses arising out of or relating to (y)
any third party claim relating to a breach by a Purchaser, the Company or its
Subsidiaries of this Agreement or (z) a material breach by Purchaser of this
Agreement, except in each of the foregoing cases to the extent such Covered
Losses result from the gross negligence or willful misconduct of Seller or any
Seller-related Indemnified Party or other breach hereunder. The obligations set
forth in this Section 5.1 shall survive for a period beginning on the date of
the expiration or termination of this Agreement and ending on the date that is
one year after the date of the expiration or termination of this Agreement.


Section 5.2Indemnification Procedures.


(a)Each Indemnified Party shall provide the Indemnifying Party with timely
notice of any claim or liability subject to indemnification pursuant to Section
5.1; provided, that any failure by any Indemnified Party to so notify the
Indemnifying Party will relieve the Indemnifying Party of its obligations under
Section 5.1 only if and to the extent that the Indemnifying Party will have been
actually prejudiced as a result of such failure.


(b)An Indemnified Party shall (i) give the Indemnifying Party prompt notice of
an indemnifiable claim so as to afford the Indemnifying Party the opportunity to
defend or negotiate a settlement of such indemnifiable claim hereunder at the
Indemnifying Party’s expense; provided that the Indemnifying Party will not
settle any





--------------------------------------------------------------------------------




such claim without the Indemnified Party’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, and (ii) reasonably cooperate
with the Indemnifying Party, at the Indemnifying Party’s expense, in defending
or settling such claim.


(c)If any Indemnified Party desires to assert any claim for indemnification
provided for under Section 5.1 other than a claim in respect of, arising out of
or involving a third-party claim, such Indemnified Party shall notify (such
notice, a “Direct Claim Notice”) the Indemnifying Party in writing, and in
reasonable detail (taking into account the information then available to such
Indemnified Party), of such claim promptly after becoming aware of the existence
of such claim, except that the failure of an Indemnified Party to notify the
Indemnifying Party will relieve the Indemnifying Party from its obligation to
indemnify only to the extent that the Indemnifying Party is actually and
materially prejudiced as a result of such failure.


(d)Each of the parties shall use its commercially reasonable efforts to mitigate
its respective losses hereunder upon and after becoming aware of any event or
condition that would reasonably be expected to give rise to any losses
hereunder.


(e)Purchasers acknowledge that the Services to be provided to it hereunder are
subject to, and that its remedies under this Agreement are limited by, the
applicable provisions of Article VI, including the limitations on
representations and warranties with respect to the Services.


(f)This Article V will be the exclusive remedy of Purchasers and the Company and
their respective Affiliates (and their respective successors, officers,
directors, shareholders, employees, agents, representatives and members) for any
and all losses, Liabilities, claims, fines, deficiencies, damages, obligations
or payments arising out of or relating to any misrepresentation or breach of the
representations, warranties, covenants or agreements of Seller or its Affiliates
contained herein or otherwise relating to the subject matter of this Agreement
(except for actions for specific performance, injunctive relief or other
equitable relief pursuant to Section 9.10). In furtherance of the foregoing,
Purchasers and the Company and their respective Affiliates (and their respective
successors, officers, directors, shareholders, employees, agents,
representatives and members) each hereby waives, to the fullest extent permitted
under applicable Law, any and all rights, claims and causes of action it may
have against Seller under this Agreement, arising under or based upon any Law,
other than the right to seek indemnity pursuant to this Article V (except for
actions for specific performance, injunctive relief or other equitable relief
pursuant to Section 9.10).


ARTICLE VI
DISCLAIMER OF WARRANTIES; LIABILITY


Section 6.1DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER MAKES NO OTHER, AND EXPRESSLY DISCLAIMS ANY AND ALL OTHER,
REPRESENTATIONS OR WARRANTIES WHATSOEVER TO THE MAXIMUM EXTENT PERMISSIBLE BY
LAW, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE SERVICES,
SOFTWARE





--------------------------------------------------------------------------------




OR HARDWARE PROVIDED HEREUNDER, INCLUDING THE IMPLIED WARRANTIES WITH RESPECT TO
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT, AND ANY WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR TRADE USAGE.


Section 6.2Limitation of Liability.


(a)NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT AS PROVIDED
IN SECTION 6.4, THE AGGREGATE LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT OR
ANYTHING DONE IN CONNECTION THEREWITH, WHETHER IN CONTRACT, TORT OR OTHERWISE,
WILL NOT EXCEED AN AMOUNT EQUAL TO $11,000,000.


(b)Except as otherwise provided in this Agreement, Seller is responsible only
for the performance of the Services and will not undertake responsibility for
the performance of any other service, obligation or function of Purchasers, the
Company or its Subsidiaries. Notwithstanding anything to the contrary herein, to
the extent that Company or a Purchaser retains a third party service provider to
provide a service as a replacement for a Service provided by the Seller, Seller
will have no liability to Purchasers, the Company or its Subsidiaries in
connection with any failure of such third party service provider to provide such
service.


Section 6.3Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement (including the definition of Covered Loss), in no
event will any party be liable to the other parties for (a) any damages incurred
as a result of third party claims except as provided in this Agreement, (b) any
indirect or consequential damages, or (c) any special, exemplary, incidental or
punitive damages, including lost or anticipated revenues, diminution in value,
loss of profits, lost or anticipated savings, loss of business opportunity or
injury to goodwill or reputation, in connection with, or related to the
performance of, this Agreement or arising out of the Services rendered
hereunder, whether such liability is asserted on the basis of contract
(including the breach or any termination of this Agreement or any matter
contemplated in Article V)), tort (including negligence or strict liability),
misrepresentation or otherwise, even if the party has been warned of the
possibility of any such loss or damage in advance.


Section 6.4Exceptions. The limitation on liability set forth in Section 6.2
shall not apply in the case of Covered Losses suffered by Purchasers or Company
resulting from the (a) complete abandonment of a Service under this Agreement by
Seller or (b) gross negligence or willful misconduct of Seller.


Section 6.5Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A





--------------------------------------------------------------------------------




TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.
ARTICLE VII
CONFIDENTIALITY; SECURITY


Section 7.1Confidentiality. The parties hereto acknowledge that Seller, on the
one hand, and Purchasers, the Company and its Subsidiaries, on the other hand,
will have access to confidential and proprietary information concerning the
other party, its customers, employees, Affiliates and its business, which
information is not readily available to the public (“Confidential Information”).


(a)Confidential Information. For purposes of this Agreement, “Confidential
Information” of a party means information, ideas, materials or other subject
matter of such party, whether disclosed orally, in writing, electronically or
otherwise, that is provided under circumstances reasonably indicating that it is
confidential or proprietary. “Confidential Information” of a party will include
any and all trade secrets, processes, techniques, drawings, models,
customer-related information and data, computer programs, databases, business
plans, technical data, product ideas, marketing data and plans, contracts and
financial information disclosed or otherwise provided by the disclosing party
(“Disclosing Party”) to the receiving party (“Receiving Party”). Confidential
Information will not include any information or material that: (i) is or becomes
part of public knowledge other than as a result of any action or inaction of the
Receiving Party; (ii) is disclosed to the Receiving Party without confidential
or proprietary restriction by a third party who rightfully possesses the
information (without confidential or proprietary restriction); or (iii) is
independently developed by the Receiving Party without reference to the
Confidential Information and as evidenced by the records of the Receiving Party,
or (iv) is properly known by the Receiving Party before receipt thereof from the
Disclosing Party; provided, however, that the foregoing subsection (iv) will not
apply to the Confidential Information of the Company or its Subsidiaries known
to Seller prior to Closing, or the Confidential Information of Seller known to
the Company or its Subsidiaries prior to Closing.


(b)Restrictions on Use. Confidential Information of the Disclosing Party will
not be used for any purpose other than as expressly permitted under this
Agreement, and will not be disclosed to any third party without the prior
written consent of the Disclosing Party. Each party agrees to limit access to
the other party’s Confidential Information to those of its Affiliates,
directors, officers, employees, contractors and other representatives who: (i)
have a need to know such Confidential Information for purposes of such party
performing its obligations hereunder; and (ii) are obligated to protect the
confidentiality of such Confidential Information. The Receiving Party shall
treat the Confidential Information of the Disclosing Party with at least the
same degree of care and protection as it would use with respect to its own
confidential and proprietary information (and in no event less than a reasonable
degree of care). Subject to Sections 6.2 and 6.3, the Receiving Party shall be
responsible and liable to the Disclosing Party for any breach of this Article
VII by the Receiving Party’s employees or other third parties receiving access
to the Disclosing Party’s Confidential Information through or on behalf of the
Receiving Party.





--------------------------------------------------------------------------------






(c)Exclusions. Notwithstanding the foregoing, this Agreement will not prevent
the Receiving Party from disclosing Confidential Information of the Disclosing
Party to the extent required by a judicial order or other legal obligation;
provided, that, in such event, the Receiving Party shall promptly notify the
Disclosing Party in writing to allow intervention (and shall cooperate with the
Disclosing Party) to contest or minimize the scope of the disclosure (including
application for a protective order). Further, each party may disclose the terms
and conditions of this Agreement (i) as required by the applicable securities
laws or self-regulatory bodies or the rules, regulations or policies of any
United States or foreign securities exchange, including requirements to file a
copy of this Agreement (redacted to the extent reasonably permitted by
applicable law) or to disclose information regarding the provisions hereof or
performance hereunder to applicable regulatory authorities, (ii) in confidence,
to legal counsel, (iii) in confidence, to accountants, banks and financing
sources and their advisors, and (iv) in connection with the enforcement of this
Agreement or any rights hereunder.


Section 7.2Security. If a party is given access to any of the other parties’
computer systems or software (collectively, “Systems”) or physical facilities in
connection with receipt of the Services, the accessing party will not tamper
with, compromise or circumvent any security or audit measures employed by the
other parties. The accessing party will access and use only those Systems of the
other parties for which it has been granted the right to access and use, and to
access and use such Systems only to the extent reasonably necessary to provide
or to receive the Services, as the case may be.


Section 7.3Remedies. The parties acknowledge, understand and agree that a breach
of this Article VII may cause irreparable injury to the non-breaching party and
that there may be no adequate or complete remedy at law available for such
breach. Accordingly, the parties (a) agree that the non-breaching party will be
entitled to seek enforcement of this Article VII by injunction (without the
requirement to post bond or other security), and (b) irrevocably waive any
defense based on the adequacy of the remedy at law which might be asserted as a
bar to such injunctive relief.


ARTICLE VIII
INTELLECTUAL PROPERTY


Section 8.1Ownership of Intellectual Property.


(a)Except as otherwise expressly provided herein or in the Purchase Agreement,
Seller, on the one hand, and Purchasers, on the other hand, will retain all
right, title and interest in and to their respective Intellectual Property
rights and any and all improvements, modifications and derivative works thereof,
and no other license (other than to the extent necessary for the provision or
receipt of the Services) or other right, express or implied, is granted
hereunder by any party to its intellectual property rights.


(b)Each party shall from time to time execute any documents and take any other
actions reasonably requested by the other parties to effectuate the purposes of
this Section 8.1.





--------------------------------------------------------------------------------






Section 8.2Reservation of Rights. Except as expressly provided in this
Agreement, no party hereto will have any rights or licenses with respect to any
hardware or facility of the other parties. All rights and licenses not expressly
granted in this Agreement are expressly reserved by the relevant party.


ARTICLE IX
MISCELLANEOUS


Section 9.1Force Majeure. In the event that Seller is wholly or partially
prevented from, or delayed in, providing one or more Services, or one or more
Services are interrupted or suspended, or if Seller fails to meet the Service
Standards, by reason of events beyond its reasonable control (which may include
acts of God, fire, explosion, accident, floods, embargoes, epidemics, war, acts
of terrorism, nuclear disaster or riot) (each, a “Force Majeure Event”), Seller
will not be obligated to deliver (or timely deliver, as applicable) the affected
Services (including not delivering such Services on the Service Standards)
during such period, and Purchasers will not be obligated to pay for any Services
not delivered. Upon the occurrence of a Force Majeure Event, Seller shall give
written notice to Purchasers of the Force Majeure Event upon which it intends to
rely to excuse its performance and of the expected duration of such Force
Majeure Event. The duties and obligations of Seller with regard to the Services
hereunder that are directly affected by such Force Majeure Event will be tolled
for the duration of the Force Majeure Event, but only to the extent that the
Force Majeure Event prevents Seller from performing its duties and obligations
hereunder and in no event will such duties and obligations be tolled beyond
expiration of the Term. During the duration of the Force Majeure Event, Seller
shall use its commercially reasonable efforts to avoid or remove such Force
Majeure Event and shall use its commercially reasonable efforts to resume its
performance under this Agreement with the least practicable delay. From, during
and after the occurrence of a Force Majeure Event, Purchasers or the Company (or
its Subsidiaries) may replace the affected Services by providing such Services
for itself or engaging a third party to provide such Services at Purchasers’
sole cost and expense.


Section 9.2Interpretation. The words “hereof,” “herein” and “hereunder” and
words of like import used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement. Terms defined in
the singular in this Agreement will also include the plural and vice versa. The
captions and headings in this Agreement are included for convenience of
reference only and will be ignored in the construction or interpretation hereof.
References to Articles, Sections, Exhibits and Schedules are to Articles,
Sections, Exhibits and Schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation,”
whether or not they are in fact followed by those words or words of like import.
The word “extent” in the phrase “to the extent” will mean the degree to which a
subject or other thing extends, and such phrase will not simply mean “if.” The
term “or” has the inclusive meaning represented by the phrase “and/or.” For
purposes of calculating Fees, costs and expenses of the Services, the word
“incurred” will be deemed to mean “expensed or incurred.” The Parties have
participated jointly in the negotiation and drafting of this Agreement. If any
ambiguity or question of intent or interpretation arises, this Agreement will be
construed





--------------------------------------------------------------------------------




as if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.


Section 9.3Preparation of this Agreement. The parties hereby acknowledge that
(a) Purchasers and the Company, on the one hand, and Seller, on the other hand,
jointly and equally participated in the drafting of this Agreement, (b)
Purchasers and the Company, on the one hand, and Seller, on the other hand, have
been adequately represented and advised by legal counsel with respect to this
Agreement and the transactions contemplated hereby, and (c) no presumption will
be made that any provision of this Agreement will be construed against any party
by reason of such role in the drafting of this Agreement and any other agreement
contemplated hereby.


Section 9.4Relationships of the Parties. The parties hereto are and will remain
independent contractors and not employees or agents of each other. Except as
expressly granted by a party in writing, none of Purchasers, the Company or
Seller will have any authority, express or implied, to act as an agent of such
other party or its subsidiaries or Affiliates under this Agreement. It is not
the intent of the parties hereto to create, nor should this Agreement be
construed to create, a partnership, joint venture, fiduciary relationship or
employment relationship among or between the parties (including their respective
officers, employees, agents or representatives).


Section 9.5Employees of the Parties. The employees, agents or representatives of
Seller providing services to Purchasers, the Company and its Subsidiaries under
this Agreement will not be deemed employees, agents or representatives of
Purchasers, the Company or its Subsidiaries. Similarly, the employees, agents or
representatives of Purchasers, the Company or its Subsidiaries will not be
deemed employees, agents or representatives of Seller.


Section 9.6Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties hereto shall use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or advisable in compliance with
applicable Laws for the provision of the Services and to consummate the
transactions contemplated herein.


Section 9.7Entire Agreement. This Agreement, the Purchase Agreement, the
Exhibits and Disclosure Schedules thereto, together with the other Ancillary
Agreements, the Confidentiality Agreement and the R&W Insurance Policy,
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both oral
and written, among the parties with respect to the subject matter hereto. The
recitals hereto are incorporated herein by reference.


Section 9.8Third Party Beneficiaries. No provision of this Agreement is intended
to confer any rights, benefits, remedies or Liabilities hereunder upon any
Person other than the parties, their successors and assigns, except as expressly
provided otherwise in this Agreement.


Section 9.9Incorporation by Reference. Sections 12.06, 12.08 and 12.09 of the
Purchase Agreement are incorporated by reference into this Agreement and shall
be applied mutatis mutandis herein.





--------------------------------------------------------------------------------






Section 9.10Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties hereto will be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, in each case
without the necessity of proving the inadequacy of monetary damages as a remedy
and without the requirement to post bond or other security, this being in
addition to any other remedy to which such party is entitled at law or in
equity.


Section 9.11Notices. Any notice or other communication provided for in this
Agreement or given hereunder to a party must be in writing and (a) sent by
electronic mail,
(b) delivered in person, or (c) sent by overnight courier of national
reputation, addressed as follows:


if to Purchasers or the Company, to: c/o Littlejohn & Co. LLC
8 Sound Shore Drive, Suite 303
Greenwich, Connecticut 06830    
Attention: Antonio Miranda, Managing Director
Email: amiranda@littlejohnllc.com


with a copy to (which shall not constitute notice):


Gibson, Dunn & Crutcher LLP

200 Park Avenue
New York, New York 10166-0193
Attention: Sean P. Griffiths
Email: SGriffiths@gibsondunn.com


if to Seller, to:
Kaman Corporation

1332 Blue Hills Avenue    
Bloomfield, Connecticut 06002    
Attention: Shawn G. Lisle, Senior Vice President and General Counsel
Email: Shawn.Lisle@kaman.com


with a copy to (which shall not constitute notice):


K&L Gates LLP
134 Meeting Street, Suite 500
Charleston, South Carolina 29401
Attention: James S. Bruce
Email: jamie.bruce@klgates.com


or such other address with respect to a party as such party notifies the other
parties in writing as above provided. Each such notice or communication will be
effective (A) if given by electronic mail, when electronic evidence of
transmission is received, (B) if delivered in person, when so





--------------------------------------------------------------------------------




delivered, or (C) if given by overnight courier, upon delivery or refusal of
delivery at the address specified in this Section 9.11.
Section 9.12Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.


Section 9.13Expenses. Except as otherwise provided in this Agreement, all costs
and expenses incurred in connection with this Agreement will be paid by the
party incurring such cost or expense.


Section 9.14Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns, except that (a) no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (subject to
Section 2.3(d)) without the prior written consent of the other parties and (b)
in the event of a merger or Change of Control of the Company, any Subsidiary or
any single Purchaser, the prior written consent of Seller shall be required
hereunder (such consent not to be unreasonably withheld, conditioned or
delayed); provided, however, that no consent of Seller shall be required in the
event of any merger or Change of Control of Purchasers collectively to one or
more affiliated acquirers, or with or into one or more affiliated surviving
entities, in a single transaction or in connection with the acquisition,
consolidation or restructuring of all or substantially all of the assets of the
Business to one or more affiliated acquirers, or with or into one or more
affiliated surviving entities, in a single transaction. For purposes hereof,
“Change of Control” means any transaction in which, following such transaction,
fifty percent (50%) or more of the outstanding voting equity of the acquired,
surviving, or combined entity is owned, directly or indirectly, by Persons other
than the equityholders of such party immediately prior to such transaction. Any
increase in Fees resulting from a permitted assignment, merger or Change of
Control hereunder shall be borne solely by Purchasers or the successor in
interest hereunder to Purchasers.


Section 9.15Severability. Whenever possible, each provision of this Agreement
will be interpreted so as to be effective and valid under applicable Law, but if
any provision or portion of any provision of this Agreement is held invalid,
illegal or unenforceable in any respect under any applicable Law, then such
invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of any other provision or portion of any provision of
this Agreement, and this Agreement will be re-formed, construed and enforced in
such manner as will effect as nearly as lawfully possible the purposes and
intent of such invalid, illegal or unenforceable provision or portion of any
provision of this Agreement.


Section 9.16Counterparts; Effect. This Agreement may be signed in any number of
counterparts, each of which will be an original and all of which together will
constitute a single instrument. The electronic transmission of any signed
original counterpart of this Agreement will be deemed to be the delivery of an
original counterpart of this Agreement.





--------------------------------------------------------------------------------






Section 9.17Administrative Contacts. Purchasers designate Purchasers’ Chief
Financial Officer (contact information above) as its administrative contact for
purposes of this Agreement, and Seller designates Seller’s Chief Financial
Officer (contact information above) as its administrative contact for purposes
of this Agreement. All initial contacts between the parties regarding issues and
matters arising under this Agreement or any other administrative matters in
connection with the transactions contemplated hereby will be directed to such
party’s administrative contact.


Section 9.18Dispute Resolution. Purchasers and the Company, on the one hand, and
Seller, on the other hand, shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement amicably and promptly by good faith
negotiations between executives who have authority to settle such dispute. A
party may give the other parties written notice of any dispute not resolved in
the normal course of business. Within five business days after delivery of such
notice, the administrative contacts of the parties shall agree to meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to use their respective commercially reasonable efforts to
resolve the dispute. If the matter has not been resolved within five business
days of the first meeting of such administrative contacts (or, if the parties
are unable to mutually agree upon an acceptable time and place to meet, within
five business days of the sending of such notice of dispute), a party may, by
notice to the other parties, refer the matter to executives of the parties. Such
executives shall negotiate in good faith to resolve the matter in an amicable
manner within five business days of such second notice. In the event the matter
is not resolved within such five-day period, a party may, by notice to the other
parties, refer the matter to the parties’ chief executive officers. Such
officers shall negotiate in good faith to resolve the matter in an amicable
manner within five business days of such third notice. In the event the matter
is not resolved within such five-day period, a party may pursue all other means
available to it to resolve the dispute.


Section 9.19No Setoff. Each of the parties hereto hereby acknowledges that it
will have no right under this Agreement to offset any amounts owed (or to become
due and owing) to another party hereto, whether under this Agreement, the
Purchase Agreement or otherwise, against any other amount owed (or to become due
and owing) to it by such other party.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS.]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers on the day and year first above
written.
SELLER:


Kaman Corporation




By: /s/ Robert D. Starr
Name: Robert D. Starr
Title: Executive Vice President and
Chief Financial Officer






































































[Signature Page - Transition Services Agreement]





--------------------------------------------------------------------------------






PURCHASERS:


LJ KIT Blocker, Inc.




By:     /s/ Antonio Miranda
Name: Antonio Miranda
Title: President
LJ KAI Blocker, Inc.




By:     /s/ Antonio Miranda
Name: Antonio Miranda
Title: President
LJ KFP Blocker, Inc.




By:     /s/ Antonio Miranda
Name: Antonio Miranda
Title: President
















[Signature Page - Transition Services Agreement]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers on the day and year first above
written.


COMPANY:


Kaman Industrial Technologies Corporation




By:     /s/Alphonse J. Lariviere, Jr.
Name: Alphonse J. Lariviere, Jr.
Title: President




















































































[Signature Page - Transition Services Agreement]



